—Proceeding pursuant to CPLR article 78 in the nature of prohibition and mandamus, inter alia, to compel the respondent Justice Harry E. Seidell to render a decision on the petitioner’s motion to remove the receiver in an action entitled Steven L. Goldman v Dennis L. Bernardini, et al., pending in the Supreme Court, Suffolk County, under Suffolk County Index No. 5741/94.
Upon the petition and papers filed in support of the proceeding, and the papers filed in opposition thereto, it is
Ordered that the branch of the petition which seeks relief in *548the nature of prohibition is dismissed as withdrawn by the petitioner, without costs or disbursements; and it is further,
Adjudged that the remaining branch of the petition is denied, without costs or disbursements, and the proceeding is dismissed on the merits.
CPLR 2219 provides in relevant part that an order determining a motion shall be made within 60 days after the motion has been submitted for decision. Since the court, in its discretion, granted the responding party until December 6, 1996, to respond to the motion to remove the receiver, the portion of the petition which is in the nature of mandamus to compel the court to render a decision is premature. Miller, J. P., Ritter, Sullivan, Friedmann and Krausman, JJ., concur.